 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ20-112-MLP

10          v.                                             DETENTION ORDER

11   JUSTINE ESTHER MOSES,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Possession with Intent to Distribute Heroin, Methamphetamine, and

16          Fentanyl, 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2.

17   Date of Detention Hearing: March 16, 2020

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19   based upon the reasons for detention hereafter set forth, finds:

20          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.      There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

22                  3142(e).

23          2.      Defendant poses a risk of nonappearance due to her previous failures to appear and




     DETENTION ORDER - 1
 1               the commission of offenses while on terms of supervision. Defendant was also not

 2               interviewed and therefore her background, history, and ties to the community are

 3               unknown. Defendant poses a risk of danger due to the nature of the instant offense,

 4               her criminal history, and possible substance abuse. There does not appear to be any

 5               condition or combination of conditions that will reasonably assure the Defendant’s

 6               appearance at future court hearings while addressing the danger to other persons or

 7               the community.

 8         3.    Taken as a whole, the record does not effectively rebut the presumption that no

 9               condition or combination of conditions will reasonably assure the appearance of the

10               Defendant as required and the safety of the community.

11         IT IS THEREFORE ORDERED:

12         (1)   Defendant shall be detained pending trial, and committed to the custody of the

13               Attorney General for confinement in a correction facility separate, to the extent

14               practicable, from persons awaiting or serving sentences or being held in custody

15               pending appeal;

16         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

17               counsel;

18         (3)   On order of a court of the United States or on request of an attorney for the

19               government, the person in charge of the corrections facility in which Defendant is

20               confined shall deliver the defendant to a United States Marshal for the purpose of

21               an appearance in connection with a court proceeding; and

22

23




     DETENTION ORDER - 2
 1         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 2                counsel for the Defendant, to the United States Marshal, and to the United States

 3                Pretrial Services Officer.

 4         Dated this 16th day of March, 2020.

 5


                                                        A
 6

 7                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
